      Case: 1:18-cv-03916 Document #: 103 Filed: 06/26/19 Page 1 of 1 PageID #:598



                         IN THE UNITED STATES DISTRICT COURT
                                       FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 James Stewart

 Plaintiff
                                                            Case No. 18 C 3916
 v.                                                         Judge Jeffrey Cummings

 Credit Control, LLC; Resurgent Capital
 Services; Experian Information Solutions,
 Inc.; LVNV Funding LLC

 Defendant(s).

                                                ORDER

Plaintiff has filed separate motions to compel defendant Experian Information Solutions, Inc. [90],
Resurgent Capital Services, Inc. [91], and LVNV Funding LLC [92]] to provide further responses to his
written discovery requests. The Court rules as follows on these motions and no appearance will be
required by plaintiff and defense counsel on 6/27/19.

                                             STATEMENT

Experian notes in its response that plaintiff has failed to engage in the meet and confer obligations
required by Local Rule 37.2 prior to filing his motion to compel. This alone provides grounds for the
denial of plaintiff's motion. Furthermore, Experian credibly represents that it has attempted to comply
with this Court's 5/23/19 Order by timely serving plaintiff by regular U.S. mail and electronically with an
additional 800 pages of documents. Although Experian's counsel has offered to bring yet another copy of
these documents to provide them to plaintiff in open court, this Court does not believe that Experian
should be required to bear the costs it will incur by another in-person appearance by its counsel. Instead,
Experian can resend the documents to plaintiff by certified mail. Plaintiff's motion to compel Experian is
therefore denied.

Plaintiff has similarly failed to comply with the meet and confer obligations imposed by Local Rule 37.2
with respect to the motions to compel that he filed against Resurgent and LVNV and his motions against
these defendants are denied for this reason. Furthermore, plaintiff's motions against Resurgent and
LVNV do not address the only issue concerning them (namely, their compliance with plaintiff's requests
for admission) that was raised by this Court's prior Orders of 3/7/19 and 5/23/19. Instead, plaintiff's
motions seek to have LVNV answer two "amended" requests for admission and for this Court reconsider
rulings regarding his discovery requests that this Court has already made. This Court will neither force
LVNV to answer the "amended" requests for admission nor will the Court reconsider its prior rulings on
plaintiff's discovery requests. Accordingly, plaintiff's motions to compel Experian and LVNV are denied
for this reason as well.

Date: 6/26/2019
                                                         Jeffrey Cummings
                                                         United States Magistrate Judge
